UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7164


MAURICE BERNARD STEWART, JR.,

                Plaintiff - Appellant,

          v.

OFFICER FLANARY; OFFICER LOGSDEN,

                Defendants - Appellees,

          and

NORMAN A. BROWN, M.D.; ELIZABETH, R.N.,

                Defendants,

          and

OFFICE OF THE ATTORNEY GENERAL,

                Party-in-Interest.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:10-cv-00863-JFM)


Submitted:   February 19, 2015              Decided:   February 24, 2015


Before WILKINSON and    NIEMEYER,    Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Maurice Bernard Stewart, Jr.,         Appellant   Pro Se.     Stephanie
Judith   Lane-Weber,  Assistant       Attorney    General,   Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

     Maurice Bernard Stewart, Jr. appeals the district court’s

order    granting   summary    judgment     to   the   Appellees.      We    have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                      See

Stewart    v.    Flanary,   No.   1:10-cv-00863-JFM      (D.   Md.    July   25,

2014).     We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in   the   materials

before    this   court   and   argument   would    not   aid   the   decisional

process.

                                                                       AFFIRMED




                                      3